Citation Nr: 0319699	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for residuals of an IV insertion into the 
left wrist, to include nerve damage.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1965 to July 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran did not incur an additional permanent 
disability, including the nerve damage of the left wrist, as 
a result of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151 for 
residuals of an IV insertion into the left wrist, including  
nerve damage, have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
nerve damage of the left wrist.  Specifically, the veteran 
alleges that VA medical treatment for a cystoscopy in 
September 1999, wherein an IV was inserted into her left 
wrist, caused nerve damage to her left wrist and required 
additional treatment.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete her claim.  The rating decisions, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified her of the evidence considered, the pertinent laws 
and regulations, and the reason that her claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to compensation under 38 U.S.C.A. § 1151 and 
provided a detailed explanation of why entitlement to 
compensation was not granted.  In addition, the statement of 
the case and supplemental statement of the case included the 
criteria for granting entitlement to compensation under 
38 U.S.C.A. § 1151, as well as other regulations pertaining 
to her claim.  In particular, a November 2001 letter to the 
veteran, from the RO, and the June 2002 supplemental 
statement of the case notified the veteran of the provisions 
of the VCAA, the kind of information needed from her, and 
what she could do to help her claim, as well as the VA's 
responsibilities in obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92.

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his or her own willful misconduct, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  See 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2002).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2). Second, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
that are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  See VAOGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  In this case, because the veteran's claim was 
filed in November 1999, the amended version of § 1151 is 
applicable and the veteran must therefore establish that she 
has suffered additional disability as a result of negligence 
or fault on the part of the VA.   

In a November 1999 VA Form 21-4138 (Statement in Support of 
Claim), the veteran alleges that the insertion of an IV into 
her left wrist in September 1999 caused the destruction of 
nerves and bleeding for two weeks.  She also alleged that her 
left wrist continued to be painful. 

VA treatment records indicate that the veteran had been 
diagnosed with right thumb carpometacarpal joint 
osteoarthritis, trochanteric bursitis of the hips, right knee 
chondromalacia-type symptoms with a history of patella 
subluxation, and intermittent regional myofascial pain 
syndrome consistent with fibromyalgia.  In addition, the 
veteran had been diagnosed with a history of pernicious 
anemia, probable degenerative joint disease of the left knee, 
post-traumatic stress disorder, and depression.

A November 1996 VA medical record indicates that the veteran 
complained of swelling and pain in the left wrist.  An x-ray 
of the left wrist was negative.

A VA operative report dated September 1999 indicates that the 
veteran underwent a cystoscopy with retrograde, involving 
spinal anesthesia for persistent irritative voiding symptoms 
and stress incontinence.  No tubes or drains were used.  
Contrast water was injected into the bladder using a Foley 
catheter and fluoroscopy was used to visualize.  
Complications were listed as none.  

A September 1999 VA medical record indicates that the veteran 
underwent a retrograde urethrogram and cystoscopy, which were 
normal.  The impression was that the veteran had a history 
consistent with urethral diverticulum, and the examining 
provider noted that he wanted to anesthetize her to 
thoroughly evaluate her.  

In October 1999, the veteran underwent a urethrogram, using 
spinal anesthesia.  A French Foley catheter was temporarily 
placed and a scope was used.  

An October 1999 VA psychiatric report indicated that the 
veteran's pain disorder was related to a "medial and 
psychiatric condition."

The veteran was afforded a VA examination in December 2001.  
According to the report, the veteran complained of a nerve 
injury to the left hand and wrist due to an IV needle injury.  
The veteran related that a nurse inserted a needle over the 
volar aspect of the left wrist on the radial side, directed 
posteriorly and towards the ulnar side, while being prepped 
for surgery in September 1999.  The veteran stated that she 
experienced immediate pain upon insertion of the needle into 
the wrist and that the next day she had numbness of the volar 
and dorsal surfaces of her index finger.  She also complained 
of experiencing tingling from the volar lateral wrist into 
the dorsum and ventral portions of her left index finger.  
She reported that she lost the grip strength of her left hand 
and required physical therapy and wrist splint to treat her 
injury.  The examiner noted that the veteran had right wrist 
pain since 1980 and weakness of right grip strength, 
requiring the use of a right wrist splint for many years.  
The examiner also noted that the veteran reported a history 
of transient ischemic attacks and "mini-strokes", affecting 
the right side of her body.  The veteran wore an ace bandage 
on her right wrist, a right knee brace, and a wrist splint on 
her left wrist.

Physical examination showed that the veteran's sensorium and 
cranial nerves were intact.  In particular, extraocular 
motions were full, pinprick sensation of the face was intact, 
there was no facial muscle weakness, the uvula lay in the 
midline, sternomastoid strength and trapezius muscle strength 
were normal, and the tongue was normal.  In addition, the 
veteran's posture, "straight away", and tandem gait were 
normal.  Associated arm movements were also normal, and there 
was no apparent imbalance.  Motor examination showed that 
muscle strength was normal proximally and distally in the 
arms and bilaterally in the legs.  There was normal tone and 
bulk, without fascicultations.  Rapid alternate motion rate 
in the fingers and feet was normal and symmetric bilaterally.  
There was no evidence of involuntary movements, tremor, 
dystonia, or chorea.  Cerebellar examination showed that the 
veteran had normal coordination and dexterity, without 
dystaxia.  Fine motor movements of the fingers were not 
significantly impaired.  Reflexes were intact and symmetric, 
without evidence of Hoffman or Babinski signs.  Sensory 
examination showed that light touch, pinprick sensation, 
joint position sensation, and vibration were intact, despite 
complaints from the veteran that touch sensation was 
diminished over the left index finger on the volar aspect.  
Tinel's sign was positive on percussion of the median nerve 
of the veteran's wrists.  The impression was possible left 
median nerve injury, involving the sensory portion only; 
complaints of dysethesias, "only part of which fall within 
the territory [of] the entry and direction of needle 
placement . . . describe[d] . . . ."; and possible 
preexisting underlying carpal tunnel syndrome.  The VA 
examiner recommended nerve conduction studies for further 
clarification.

The VA examiner followed up with the aforementioned nerve 
conduction studies several days later, which were normal.  In 
an addendum to the examination report, the examiner confirmed 
that the nerve conduction studies of the left median nerve 
fibers were normal, and were negative for objective evidence 
of a left median nerve motor or sensory injury.  He concluded 
that the veteran's subjective complaints were not objectively 
validated.

A review of the evidence does not reflect that the veteran 
sustained any damage or additional injury as a result of her 
treatment from the VA.  The only evidence supporting a 
finding that the veteran suffered additional injury as a 
result of VA treatment are the veteran's own statements.  
However, the veteran does not appear to have any medical 
expertise or training, and, as such, is not competent to 
offer an opinion on an issue requiring medical evidence for 
resolution.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions or evidence of causation, as it requires 
medical knowledge).  Moreover, the veteran's medical records 
with regard to her September 1999 cystoscopy do not indicate 
that there was an injury of her left arm due to the insertion 
of an IV and the veteran's VA medical records are entirely 
negative for evidence of treatment of a left wrist disorder.  
And, more significantly, the VA examiner found that there was 
no medical evidence of a current left wrist disorder, 
including nerve damage.  "In the absence of proof of present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   In this regard, the 
Board notes that the examiner clearly stated that nerve 
conduction studies were negative for evidence of a left 
median nerve injury consistent with the veteran's subjective 
complaints.  The Board finds that the opinion by the VA 
examiner, which was based on review of the entire evidentiary 
record, consideration of the veteran's assertions and 
history, and examination of the veteran to be persuasive.  
Thus, there is no medical evidence showing that the veteran 
suffered additional disability as a result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of the VA.  Accordingly, there is no medical evidence of 
record to establish that any VA medical treatment was the 
proximate cause of the veteran's left wrist disorder, if any.  
As such, the veteran's claim of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 must be denied.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to benefits 
under 38 U.S.C.A. § 1151 for residuals of a an IV insertion 
into the left wrist, including nerve damage of the left 
wrist.


ORDER

The claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151 for residuals 
of an IV insertion into the left wrist, to include nerve 
damage of the left wrist, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

